—In an action for a divorce and ancillary relief, the plaintiff husband appeals from an order of the Supreme Court, Suffolk County (McNulty, J.), dated May 4, 2000, which awarded the defendant wife an attorney’s fee in the sum of $150,000 and experts’ fees in the sum of $33,500.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the husband’s contentions, the Supreme Court providently exercised its discretion in requiring him to pay the wife approximately one half of her attorney’s fee in view of the disparity between the incomes of the parties (see, Maher v Maher, 196 AD2d 530, 532). Furthermore, the court providently exercised its discretion by awarding the wife experts’ fees at amounts which were substantially reduced from what she requested (see, Domestic Relations Law § 237 [a]; Ahern v *434Ahern, 94 AD2d 53). Altman, J.P., Smith, S. Miller and Cozier, JJ., concur.